DETAILED ACTION
1.	Claims 1-30 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
4.	Claims 9-10, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
6.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.2.	Claims 1-5, 11-15, 21-23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20160180068 to Das et al (“Das”), in view .

As per claim 1, Das discloses a server for performing two-way authentication with a mobile device in a network, the server comprising: a memory; a transceiver: and at least one processor, coupled to the memory, configured to: receive a user context record (UCR) generated based on one or more sensors of the mobile device ([0032]-[0033], also see [0088], fig. 3 and associated texts, detect physical factors of the environment 108 and/or the user 104),
calculate an authenticity score based on the received UCR, validate the authenticity of the mobile device based on the authenticity score and generate information ([0043]-[0046], also see [0050], fig. 3 and associated texts, assign values corresponding to each physical factor collected to determine a reliability score (i.e., a weight) corresponding to a particular biometric authentication factor being authenticated), and
control the transceiver to transmit the information to the mobile device for the mobile device to validate the authenticity of the enterprise server based on the transmitted information to perform the two-way authentication ([0020]-[0023], also see [0026], transmitted to the network device 110 or the remote computing device 114 for further processing by the multi-factor authorization module).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Das with the teaching of Law by including the feature of validating the authenticity of the mobile device, in order for Das’s system for mutual authentication between two parties to protect and preserve the user's privacy. In one embodiment a first party generates a first one-time password and sends it to a second party. The second party authenticates the first party by generating a one-time password using the same algorithm, secrets and parameters and matching it with the received first one-time password. If the received first one-time password matches with a generated password, the second party generates a consecutive one-time password, and sends it to the first party. The first party authenticates the consecutive one-time password by generating a one-time password consecutive to the first one-time password and matching with the received consecutive one-time password. If they match, the mutual authentication is completed successfully (Law, Abstract).
Furthermore Law discloses pre-shared secret based on the token as describe above, Law/Das do not explicitly disclose however in the same field of endeavor, Mahaffey,  discloses pre-shared secret ([0476]); the prior context, the prior context comprising a behavioral context ([0331], contextual information may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Das with the teaching of Mahaffey by including the feature of prior context  in order for Das’s system to establishing a secured network connection. As suggested by Mahaffey that a user may be in the user's workplace, but may be using an application or interacting with a website that uses private financial or medical information of the user; in such a situation, the user may desire that there be a VPN connection in place, effective for that application or that website session, to protect and preserve the user's privacy (Mahaffey, [0172]).

As per claim 2, the combination of Das, Law and Mahaffey discloses the enterprise server according to claim 1, wherein the authenticity score for validating the mobile device is calculated based on the received UCR and a previously stored UCR, and wherein the information is generated based on the previous UCR as an evidence of authenticity of the enterprise server (Das, [0017] [0020], also see [0045]-[0048]).  

As per claim 3, the combination of Das, Law and Mahaffey discloses the enterprise server according to claim 2, wherein the authenticity score is a logical multi-factor distance between the received UCR and the previously stored UCR (Das, [0044] [0059], also see [0064]-[0065]).  

As per claim 4, the combination of Das, Law and Mahaffey discloses the enterprise server according to claim 3, wherein the at least one processor is further configured to allow the mobile device to connect to the network when the calculated authenticity score meets a predetermined risk threshold (Das, [0043]).  
As per claim 5, the combination Das, Law and Mahaffey discloses the enterprise server according to claim 2, wherein the information transmitted to the mobile device includes a hash value of the previous UCR, and wherein the hash value is sent as a single-use pre-shared secret to confirm the authenticity of the enterprise server (Law, [0048]). The motivation regarding the obviousness of claim 1 is also applied to claim 5.
Claims 11-15, 21-23, 26-28 are rejected for similar reasons as stated above.


6.3.	Claims 6-10, 16-18, 24-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Das, Law and Mahaffey as applied to claim above, and in view of US Patent Application No. 20150222619 to Hughes et al (“Hughes”).

As per claim 6, the combination Das, Law and Mahaffey discloses the invention as described above. Das, Law and Mahaffey does not explicitly disclose however in the same field of endeavor, Hughes the enterprise server according to claim 1, wherein the received UCR comprises hashed data blocks (Hughes, [0017]-[0018], also see ([0222]-[0225]). 


As per claim 7, the combination of Das, Law, Mahaffey and Hughes discloses the enterprise server according to claim 6, wherein the hashed data blocks received for an initial session with the enterprise server include a one-time random nonce block, and wherein the at least one processor is further configured to substitute at least one of a root hash or one or more of interior hash blocks of a prior Merkle context tree to the hashed blocks received for any subsequent sessions with the enterprise server (Hughes, [0163]-[0166], also see ([0222]-[0225]). The motivation regarding the obviousness of claim 6 is also applied to claim 7.

As per claim 8, the combination of Das, Law, Mahaffey and Hughes discloses the enterprise server according to claim 6, wherein the at least one processor is further configured to: construct a Merkle context tree based on the hashed data blocks, and generate hash blocks including interior hash blocks and a root hash of the Merkle 

As per claim 9, the combination of Das, Law, Mahaffey and Hughes discloses the enterprise server according to claim 8, wherein the at least one processor is further configured to: calculate the authenticity score based on a degree of match between the constructed Merkle context tree and a prior Merkle context tree, and allow a connection to a mobile device when the authenticity score based on the degree of match is greater than a threshold value for allowable risk set by the enterprise server (Hughes, ([0168], [0173]-[0174], also see ([0186]-[0187]). The motivation regarding the obviousness of claim 6 is also applied to claim 9.
As per claim 10, the combination of Das, Law, Mahaffey and Hughes discloses the enterprise server according to claim 8, wherein the information transmitted to the mobile device comprises one or more hash data blocks of a prior Merkle tree transmitted as a single-use pre-shared secret for confirming the authenticity of the enterprise server (Hughes, ([0178], [0173]-[0174], also see ([0186]-[0187]). The motivation regarding the obviousness of claim 6 is also applied to claim 10.
 Claims 16-18, 24-25, and 29-30, are rejected for similar reasons as stated above.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497